 Case 1:20-cv-00997-PLM-PJG ECF No. 22 filed 10/27/20 PageID.451 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LIBERTAS CLASSICAL ASSOCIATION,                    )
                       Plaintiff,                  )
                                                   )       No. 1:20-cv-997
-v-                                                )
                                                   )       Honorable Paul L. Maloney
GRETCHEN WHITMER, et al.,                          )
                      Defendants.                  )
                                                   )

                                           NOTICE

         In preparation for the hearing on cross motions for preliminary injunctions, the Court

has reviewed the parties’ submissions.

         The Court now puts the parties on NOTICE of several topics that they should be

prepared to address.

1. The Michigan Supreme Court’s discussion of the non-delegation doctrine in In re

Certified Questions from the United States District Court, —N.W.2d—, 2020 WL 5877599

(Mich. Oct. 2, 2020), as those concerns might apply to Michigan Compiled Laws § 333.2253.

2. The relevance of Michigan Compiled Laws § 333.5205 to Defendant Manasary’s

counterclaim specifically and this lawsuit in general.

3. Assuming that § 333.5205 is relevant to the counterclaim, whether the Court should

abstain under the Pullman doctrine or should certify a question to the Michigan Supreme

Court.

Date: October 27, 2020                                               /s/ Paul L. Maloney
                                                                  Paul L. Maloney
                                                                  United States District Judge
